AMENDED EXHIBIT A TO DISTRIBUTION AGREEMENT BETWEEN OLD MUTUAL FUNDS I AND OLD MUTUAL INVESTMENT PARTNERS DATED SEPTEMBER 7, 2004 AS AMENDED NOVEMBER 9, 2009 Old Mutual Analytic Fund Old Mutual Asset Allocation Balanced Portfolio Old Mutual Asset Allocation Conservative Portfolio Old Mutual Asset Allocation Growth Portfolio Old Mutual Asset Allocation Moderate Growth Portfolio Old Mutual China Fund Old Mutual Copper Rock Emerging Growth Fund Old Mutual International Equity Fund Old Mutual Funds I Old Mutual Investment Partners By: /s/ Robert T. Kelly By: /s/ Mark E. Black Name: Robert T. Kelly Name: Mark E. Black Title: Treasurer Title: Senior Vice President and Chief Financial Officer
